Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 1 of 16                    PageID 371




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 GUS’S FRANCHISOR, LLC,                          )
                                                 )
        Petitioner,                              )
                                                 )
                                                 )        Case No. 2:20-cv-2447-JPM-atc
 v.                                              )
                                                 )
                                                 )
 TERRAPIN RESTAURANT PARTNERS,                   )
 LLC, PENN RESTAURANT GROUP, LLC,                )
                                                 )
        Respondents.                             )


             ORDER DENYING RESPONDENTS’ MOTION TO DISMISS


       This cause is before the Court on Respondents Terrapin Restaurant Partners, LLC

(“Terrapin”) and Penn Restaurant Group, LLC’s (“Penn”) Motion to Dismiss, filed on July 27,

2020. (ECF No. 11.) Respondents move the Court pursuant to Federal Rule of Civil Procedure

12(b)(2) to dismiss Petitioner Gus’s Franchisor, LLC’s (“Gus’s) Complaint for lack of personal

jurisdiction. (See generally id.) Defendants assert that they do not have the requisite minimum

contacts with Tennessee for this Court to exercise jurisdiction over them. (Id. at PageID 155–

56.)

       Gus’s filed its Response on August 10, 2020. (ECF No. 13.) Gus’s opposes the

Defendant’s Motion, raising three arguments in support of its position: (1) Defendants

consented to this Court’s jurisdiction over them by signing agreements containing forum

selection clauses; (2) Defendants have waived their argument regarding lack of personal

jurisdiction by consenting to a permanent injunction and generally by appearing in this case and
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 2 of 16                                   PageID 372




making arguments on the merits; and (3) Defendants are subject to jurisdiction in Tennessee

because this Court’s exercise of personal jurisdiction over them would not deny Defendants

their due process and because the Defendants are amenable to service of process under

Tennessee’s long-arm statute. (See generally id.)

        For the reasons set forth below, Defendants’ Motion to Dismiss is DENIED.

I.      BACKGROUND

        Gus’s filed its Complaint in this case on June 23, 2020. (Compl., ECF No. 1.) Gus’s

petitioned this Court for an order compelling the Parties to arbitrate claims that Respondents

brought against Gus’s in the Circuit Court of Prince George’s County, Maryland. (Terrapin

Restaurant Partners, LLC v. Gus’s Franchisor, LLC, Case No. CAL-20-11219.) This Court

entered an Order Compelling Arbitration on September 1, 2020.

        This case is a related case of Gus’s Franchisor, LLC v. Terrapin Restaurant Partners, et

al, Case No. 2:20-cv-02372-JPM-cgc (W.D. Tenn. May 22, 2020) (“Related Case”). Gus’s filed

its Complaint in the Related Case on May 22, 2020. (Compl., ECF No. 1.)1 Gus’s alleges that

Defendants Terrapin and Mark Dawejko 2 unlawfully used Gus’s trademarks, trade dress, trade

secrets and proprietary business information in operating their Greenbelt, Maryland Gus’s

franchise after Gus’s terminated its franchise relationship with Defendants on or about May 8,

2020. (See id. ¶¶ 1–4.) Gus’s filed a Motion for a Temporary Restraining Order (“TRO”) and

Preliminary Injunction on May 26, 2020. (ECF No. 8.)


1
  References to docket entries in the rest of this Order are references to docket entries in the Related Case, in
which Respondents filed an identical Motion to Dismiss and Petitioner filed an identical Response, unless
otherwise indicated.
2
  The Defendants in the Related Case are Terrapin and Mark Dawejko, Managing Member of Terrapin. Dawejko
is not a named Party in the instant case. Instead, Penn has been named a Defendant. Respondents’ Maryland
Complaint asserts harm to Penn arising out of a similar set of agreements with Gus’s (See Case No. 2:20-cv-
02447, ECF No. 1-2.) In the agreements with Penn, Dawejko is named as the President. (Id. at PageID 42.) All
Parties focus on the franchise relationship between Terrapin and Gus’s in their briefings on the Motion to
Dismiss, and so this Order addresses those arguments.

                                                       2
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 3 of 16                    PageID 373




       The Court held a hearing on May 29, 2020 on Gus’s application for a TRO (“TRO

Hearing"). (ECF No. 17.) After hearing testimony from Mark Dawejko, the Court granted the

TRO. (TRO, ECF No. 20.) In finding that the Court had jurisdiction to issue the TRO, this

Court found that “Dawejko signed a number of documents related to the draft Franchise

Agreement, and several included forum selection clauses designating this Court as the proper

venue for litigation arising out of the relationship between Plaintiff and Defendants.” (Id. at

PageID 656.)

       On June 15, 2020, the Court entered a Consent Permanent Injunction as submitted by

the Parties. (ECF No. 26.) The Consent Permanent Injunction states that “Defendants have

agreed to withdraw the jurisdictional arguments raised at the TRO hearing and consent to this

Court’s jurisdiction for the purposes of entry and enforcement of this Consent Injunction.” (Id.

at PageID 672.)

       On June 23, 2020, Gus’s filed its Amended Complaint, alleging that Defendants

continued to operate their restaurant as a Gus’s Fried Chicken franchise despite the TRO and

Permanent Injunction. (Am. Compl., ECF No. 28 ¶¶ 6–11.) Gus’s also filed a Motion for

Contempt, claiming that Defendants violated the Court’s TRO and Permanent Injunction. (ECF

No. 29.) A hearing was held on Gus’s Motion for Contempt on July 28, 2020 (ECF No. 40),

after which the Court entered an Order Granting Plaintiff’s Motion for Contempt on August 31,

2020. (ECF No. 49.)

       On July 27, 2020, the Defendants filed the instant Motion to Dismiss for Lack of

Jurisdiction in both this case and the Related Case. (2:20-cv-02447, ECF No. 11 & 2:20-cv-

02372, ECF No. 39.) Exhibit A to Defendants’ Motion to Dismiss is the Affidavit of Mark

Dawejko (“Dawejko Aff.”), in which he states that “[n]either Terrapin nor [he] are parties to a



                                               3
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 4 of 16                        PageID 374




contract or other written agreement with Gus’s concerning the sale of food, beverages or any

other marketable item.” (Dawejko Aff., ECF No. 39-1 ¶ 10.)

       Gus’s filed its Response on August 10, 2020. (ECF No. 45.) Exhibit B to Gus’s

Response is the Declaration of Wendy McCrory (“McCrory Decl.”), in which she states, in part,

that “Terrapin and Dawejko each signed multiple franchise documents reflecting their consent

to jurisdiction in Tennessee.” (ECF No. 45-1 ¶ 5.) The franchise documents identified by

McCrory include the Personal Guaranty (ECF No. 28-6), the Acknowledgment of Receipt of

Gus’s Operations Manual (ECF No. 28-7), the Notice of Proprietary and Confidential

Information (ECF No. 8-2) and the Telephone Number and Directory Advertising Assignment

Agreement (McCrory Decl., Exh. A, ECF No. 45-1.)

II.    LEGAL STANDARD

       A defendant may challenge personal jurisdiction under Federal Rule of Civil Procedure

12(b)(2). “The plaintiff bears the burden of making a prima facie showing of the court’s

personal jurisdiction over the defendant.” Intera Corp. v. Henderson, 428 F.3d 605, 615 (6th

Cir. 2005). A plaintiff “can meet this burden by ‘establishing with reasonable particularity

sufficient contacts between [defendants] and the forum state to support jurisdiction.’” Neogen

Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002) (quoting Provident Nat’l

Bank v. Cal. Fed. Sav. Loans Ass’n, 819 F.2d 434, 437 (3d Cir. 1987)) (internal quotation marks

omitted). The plaintiff cannot rest on the pleadings alone; by affidavit or otherwise, the plaintiff

must provide specific evidence supporting the court’s personal jurisdiction over the defendant.

Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 449 (6th Cir. 2012). If the plaintiff meets his

prima facie burden, the Court must deny the motion to dismiss, “notwithstanding any

controverting presentation by the moving party.” Serras v. First Tenn. Bank Nat’l Ass’n, 875



                                                 4
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 5 of 16                      PageID 375




F.2d 1212, 1214 (6th Cir. 1989) (quoting Marine Midland Bank, N.A. v. Miller, 664 F.2d 889,

904 (2d Cir. 1981)).

       If the court does not conduct an evidentiary hearing on the issue of personal jurisdiction,

it will “not consider the facts proffered by the defendant that conflict with those offered by the

plaintiff and will construe the facts in the light most favorable to the nonmoving party.” Neogen

Corp., 282 F.3d at 887 (6th Cir. 2002) (quoting Provident Nat’l Bank, 819 F.2d at 437) (citation

omitted). The plaintiff’s burden to establish a prima facie case of personal jurisdiction is

“relatively slight” when the court relies solely on the pleadings and the parties’ affidavits

without holding an evidentiary hearing or directing the parties to conduct jurisdictional

discovery. Air Prods. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007)

(quoting Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988)).

       “Where a federal court’s subject matter jurisdiction over a case stems from the existence

of a federal question, personal jurisdiction over a defendant exists ‘if the defendant is amenable

to service of process under the [forum] state’s long-arm statute and if the exercise of personal

jurisdiction would not deny the defendant[] due process.’” Bird v. Parsons, 289 F.3d 865, 871

(6th Cir. 2002); Aristech Chem. Int’l Ltd. v. Acrylic Fabricators, Ltd., 138 F.3d 624, 627 (6th

Cir. 1998); CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996). A finding that

the exercise of personal jurisdiction over the defendant does not comport with the Due Process

Clause of the Fourteenth Amendment “foreclose[s] the exercise of personal jurisdiction even

where a properly construed provision of the long-arm statute would otherwise permit it.”

Theunissen v. Matthews, 935 F.2d 1454, 1459 (6th Cir. 1991). The jurisdictional limits of

Tennessee’s long-arm statute are coterminous with the limits of federal due process. Parker v.

Winwood, 938 F.3d 833, 839 (6th Cir. 2019); see also First Cmty. Bank, N.A. v. First Tennessee



                                                5
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 6 of 16                        PageID 376




Bank, N.A., 489 S.W.3d 369, 384 (Tenn. 2015), cert. denied sub nom. Fitch Ratings, Inc. v.

First Cmty. Bank, N.A., 136 S. Ct. 2511, 195 L. Ed. 2d 841 (2016); Tenn. Code Ann. § 20-2-

223(a). The Court need only determine whether exercising personal jurisdiction over the

defendant is consistent with federal due process requirements. Bridgeport Music, Inc. v. Still

N The Water Pub., 327 F.3d 472, 477 (6th Cir. 2003). The Due Process Clause of the Fifth

Amendment requires that a non-resident defendant have at least “certain minimum contacts

with the [forum state] such that the maintenance of the suit does not offend ‘traditional notions

of fair play and substantial justice.’” Youn v. Track, Inc., 324 F.3d 409, 417 (6th Cir. 2003)

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       “There are two kinds of personal jurisdiction within the Federal Due Process inquiry:

(1) general personal jurisdiction, where the suit does not arise from defendant's contacts with

the forum state; and (2) specific jurisdiction, where the suit does arise from the defendant's

contacts with the forum state.” Conn v. Zakharov, 667 F.3d 705, 712–13 (6th Cir. 2012).

General jurisdiction allows a plaintiff to sue a defendant “on any and all claims,” regardless of

the connection (or lack thereof) between the claim and the forum. Maxitrate Tratamento

Termico E Controles v. Super Sys., Inc., 617 F. App'x 406, 408 (6th Cir. 2015), cert. denied sub

nom. Maxitrate Tratamento Termico E Controles v. Allianz Seguros S.A., 136 S. Ct. 336 (2015)

(citing Daimler AG v. Bauman, 134 S. Ct. 746, 769 (2014)). Under the Due Process Clause,

general jurisdiction over a corporation requires that the corporation’s “affiliations with the State

[be] so ‘continuous and systematic’ as to render them essentially at home in the forum State.”

Diamler AG v. Bauman, 134 S.Ct. 746, 761 (2014) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).




                                                 6
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 7 of 16                          PageID 377




          Specific jurisdiction, on the other hand, “exposes the defendant to suit in the forum state

only on claims that arise out of or relate to a defendant's contacts with the forum.” Kerry Steel,

Inc. v. Paragon Indus., Inc., 106 F.3d 147, 149 (6th Cir. 1997). The Sixth Circuit has established

the following three-part test for specific personal jurisdiction:

          First, the defendant must purposefully avail himself of the privilege of acting in
          the forum state or causing a consequence in the forum state. Second, the cause
          of action must arise from the defendant's activities there. Finally, the acts of the
          defendant or consequence caused by the defendant must have a substantial
          enough connection with the forum state to make the exercise of jurisdiction over
          the defendant reasonable.
S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir.1968); see also Harmer v.

Colom, 650 F. App’x 267, 272 (6th Cir. 2016).

III.      ANALYSIS

          Gus’s asserts that this Court should deny Defendants’ Motion for three reasons: (1)

Defendants have consented to this Court’s exercise of personal jurisdiction over them; (2)

Defendants have waived their argument that this Court lacks personal jurisdiction over them;

and (3) Defendants have the necessary contacts with Tennessee for this Court to exercise

personal jurisdiction over them. (See generally ECF No. 45.) The Court addresses each of

Gus’s arguments in turn.

       A. Defendants Consented to Jurisdiction in Tennessee

          Gus’s first argues that “Defendants signed a number of agreements that either directly

incorporated or contain a forum selection clause or an agreement to submit to this Court’s

jurisdiction” and that therefore Defendants consented to jurisdiction in Tennessee. (ECF No.

45 at PageID 1513.) Defendants do not directly address Gus’s consent argument in their

Motion, but they allege that they did not execute the Franchise Agreement. (ECF No. 39-2 at

PageID 1484.)


                                                   7
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 8 of 16                       PageID 378




       Section 17.4(a) of the unsigned Franchise Agreement provides that any “legal

proceeding involving [the] Franchise Business or [] Agreement” will be conducted in Shelby

County, Tennessee and that the parties consent to the jurisdiction of this Court. (Compl., Exh.

4, ECF No. 1-7 at PageID 436–37.) Section 17.4(b) states that “[t]he parties specifically agree

that [the Franchise] Agreement requires systematic and continuous contact” with Shelby

County, Tennessee and that those “contacts include the payment of fees… the supplying of

financial and other information into [Tennessee]… training and orientation… and the

performance of other obligations under [the Franchise] Agreement.” (Id. at PageID 437.)

       This Court has previously found that, although the Franchise Agreement itself was never

signed, multiple agreements incorporating the terms of the Franchise Agreement or including

provisions consenting to this Court’s jurisdiction were signed and executed by Dawejko,

Terrapin’s Managing Member. (See TRO, ECF No. 20 at PageID 656; see also 2:20-cv-02447,

Order Compelling Arbitration, ECF No. 20 at PageID 254.) The Personal Guaranty, executed

by Terrapin through Dawejko, incorporates the terms of the Franchise Agreement, specifically

including the dispute resolution provisions in Article 17. (Compl., Exh. 5, ECF No. 1-8 ¶ 2.)

Dawejko also signed the Notice of Proprietary and Confidential Information (Motion for TRO

and Preliminary Injunction, ECF No. 8-2, Exh. A at PageID 523) and the Acknowledgment of

Receipt of the Operations Manual (Compl., Exh. 6, ECF No. 1-9 ¶ 14), both of which include a

provision stating that the Parties consent to the jurisdiction of this Court over suits arising out

of the Franchise Agreement.

       “The Sixth Circuit has recognized that parties may, through a forum selection clause,

‘agree in advance to submit to the jurisdiction of a particular court.’” Ingram Barge Co., LLC

v. Bunge N. Am., Inc., 455 F. Supp. 3d 558, 570 (M.D. Tenn. 2020) (quoting Preferred Capital,



                                                8
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 9 of 16                         PageID 379




Inc. v. Assocs. in Urology, 453 F.3d 718, 721 (6th Cir. 2006)). “That rule arises from the

premise that the right not to be subject to a particular court’s personal jurisdiction is a ‘waivable

right,’ and a party may, therefore, ‘consent to the personal jurisdiction of a particular court

system’ that otherwise would not have jurisdiction.” Id. (citing Preferred Capital, 453 F.3d at

721 (quoting Kennecorp Mortg. Brokers, Inc. v. Country Club Convalescent Hosp., Inc., 610

N.E. 2d 987, 988 (Ohio 1993))).

       Because Defendants signed multiple agreements relating to the franchise relationship at

issue in this case and that incorporated or directly included provisions consenting to this Court’s

jurisdiction, the Court finds that it has jurisdiction over the Defendants. See Staubach Retail

Servs-SE, LLC v. H.G. Hill Realty Co., 160 S.W.2d 521, 525 (Tenn. 2005) (discussing

Tennessee law stating that “a writing may be incorporated by reference into a written contract”

and that “[w]hen a party who has not signed a contract demonstrates its assent by performing

pursuant to the contract and making payments conforming to the contract’s terms, that party is

estopped from denying the binding effect of the contract”).

   B. Defendants Waived 12(b)(2) Arguments

       Gus’s next argues that Defendants have waived their arguments regarding this Court’s

lack of jurisdiction. (ECF No. 45 at PageID 1515–18.) Specifically, Gus’s argues that

Defendants’ waived their jurisdiction arguments by (1) consenting to the permanent injunction

and (2) making a general appearance. (Id.) Defendants did not address this argument in their

Motion to Dismiss.

       The Sixth Circuit has held that the requirement of personal jurisdiction may be waived,

either explicitly or implicitly, when a defendant’s actions “amount to a legal submission to the

jurisdiction of the court.” Days Inns Worldwide, Inc. v. Patel, 445 F.3d 899, 905 (6th Cir. 2006)



                                                 9
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 10 of 16                      PageID 380




 (quoting Ins. Corp. of Ireland, Ltd. V. Campagnie des Bauxites de Guinee, 456 U.S. 694, 703–

 05 (1982)). The Federal Circuit, on review of a case from the Western District of Tennessee

 (Case No. 1:02-cv-01064), has also held that, where “defendants voluntarily entered into [an]

 injunction order with no reservation of a right to challenge the court’s jurisdiction,” the

 defendants waived their personal jurisdiction defense. Aeration Sols., Inc. v. Dickman, 85 F.

 App’x 772, 775 (Fed. Cir. 2004).

        Defendants in the Related Case consented to this Court’s jurisdiction over the Consent

 Permanent Injunction entered on June 15, 2020.         (ECF No. 26.)      They withdrew their

 jurisdiction arguments raised at the TRO Hearing and “consent[ed] to this Court’s jurisdiction

 for the purposes of entry and enforcement” of the Consent Permanent Injunction. (Id. at PageID

 672.) The effect of that provision of the Consent Permanent Injunction on Respondents’ ability

 to challenge jurisdiction in the instant case is unclear, however. Because the Consent Permanent

 Injunction does not by its terms apply to the instant case, this Court does not find that

 Respondents waived their jurisdictional arguments in the instant case.

    C. Defendants are Subject to Jurisdiction in Tennessee

        Finally, even if Defendants have not consented to this Court’s jurisdiction or waived

 their personal jurisdiction defense, Gus’s argues that the Defendants are subject to this Court’s

 jurisdiction because they have sufficient contacts with Tennessee.

        i. General Jurisdiction

        Defendants argue that neither Terrapin nor Penn are “at home” in Tennessee and that

 therefore this Court cannot exercise general jurisdiction over the Respondents. (2:20-cv-02447,

 ECF No. 11-2 at PageID 167–68.) Gus’s argues that the terms of the Franchise Agreement,

 incorporated by the Personal Guaranty as discussed above, provide that “the parties specifically



                                                10
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 11 of 16                       PageID 381




 agree that this Agreement requires systematic and continuous contact” with Tennessee. (ECF

 No. 45 at PageID 1520.) A defendant is “at home” in a state when its “affiliations with the State

 [are] so ‘continuous and systematic’ as to render [the defendant] essentially at home in [that]

 State.” Daimler AG, 134 S.Ct. at 761 (quoting Goodyear Dunlop Tires, 564 U.S. at 919).

 Because Respondent Terrapin agreed that the franchise relationship would require continuous

 and systematic contacts with Tennessee, this Court can properly exercise general jurisdiction

 over Respondent Terrapin. The record does not include a similar provision relating to Penn’s

 franchise agreement with Gus’s, and Gus’s has not made any specific allegations regarding

 Penn’s having continuous and systematic contacts with Tennessee, so the Court finds at this

 time that it cannot properly exercise general jurisdiction over Respondent Penn.

        ii. Specific Jurisdiction

        Even if Defendants’ contacts with Tennessee are insufficient to establish this Court’s

 general jurisdiction over them, their contacts with Tennessee satisfy the three-part Mohasco

 test. 401 F.2d at 381. First, “the defendant must purposefully avail himself of the privilege of

 acting in the forum state or causing consequence in the forum state.” Id. Second, “the cause of

 action must arise from the defendant’s activities there.” Id. And third, “the acts of the defendant

 or consequences caused by the defendant must have a substantial enough connection with the

 forum state to make the exercise of jurisdiction over the defendant reasonable.” Id.

        Defendants primarily argue that they “never entered into a franchise agreement or other

 written contract” and that therefore they never purposefully availed themselves of the privilege

 of acting in Tennessee. (ECF No. 39-2 at PageID 1483–86.) Gus’s argues that “Defendants,

 without question, reached out beyond Maryland to negotiate with a Tennessee corporation for

 the purchase of a long-term franchise and the benefits that would derive from such an



                                                 11
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 12 of 16                    PageID 382




 affiliation” and that, in doing so, Defendants purposefully availed themselves of the privilege

 of acting in or causing consequences in Tennessee. (ECF No. 45 at PageID 1522.)

        Turning to the first Mohasco requirement, a defendant purposefully avails himself of a

 forum’s protections when his “conduct and connection with the forum are such that he should

 reasonably anticipated being hauled into court there.” Willock v. Hilton Domestic Operating

 Co., Inc., --- F. Supp. 3d ----, 3:20-CV-00042, 2020 WL 4207651, at *5 (M.D. Tenn. July 22,

 2020). The relevant inquiry is “whether the defendant has ‘engaged in some overt actions

 connecting the defendant with the forum state.’” Id. (quoting Burger King Corp. v. Rudzewicz,

 471 U.S. 462, 480 (1985)).

        Burger King involved a franchise dispute in which the defendant, a Michigan resident,

 executed a franchise agreement with Burger King, a Florida corporation. 471 U.S. 462. The

 Supreme Court held that jurisdiction was proper in Florida because the franchise dispute grew

 directly “out of a contract which had a substantial connection with that State.” Id. at 478.

 Relevant to the holding were the following facts: (1) the defendant reached out beyond

 Michigan and negotiated with Burger King for the purchase of a long-term franchise; (2) the

 defendant entered into a relationship that “envisioned continuing and wide-reaching contacts

 with Burger King in Florida”; and (3) the defendant “voluntary[ily] accept[ed] the long-term

 and exacting regulation of his business from Burger King’s Miami headquarters.” Id. at 479–

 80. The Supreme Court also stated that the defendant’s “refusal to make the contractually

 required payments in Miami, and his continued use of Burger King’s trademarks and

 confidential business information after his termination, caused foreseeable injuries to the

 corporation in Florida.” Id.




                                               12
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 13 of 16                                      PageID 383




          In the instant matter, Defendants reached out beyond Maryland to negotiate with Gus’s,

 a Tennessee corporation, for the purchase of a long-term franchise. Dawejko testified at the

 TRO Hearing that he was “very fond of Gus’s and the product” and that after he moved and

 realized that the market in the Mid-Atlantic United States region “did not offer a good quality

 southern fried chicken,” he reached out to Wendy McCrory. (TRO Hearing Transcript (“Hr’g

 Tr.”), ECF No. 27 at PageID 731:1-12.) Gus’s approved the lease that Dawejko signed as

 Terrapin’s Managing Member. (Id. at PageID 732:16-25.) Gus’s had representatives present

 at the opening of the restaurant in Greenbelt, Maryland, trained the location’s management and

 exercised control over the Franchise, in part by making decisions regarding Defendants’

 advertising practices. 3 (Id. at PageID 734:24–737:11.) Dawejko also testified at the TRO

 Hearing that he signed the Acknowledgment of Receipt of the Operations Manual, in which he

 consented to jurisdiction in Tennessee, “at Joel Sklar’s office, Evans Petree” in Memphis. (Id.

 at PageID 700:7-10.) All of these are “overt actions” connecting Defendants to Tennessee.

          Defendants argue that Burger King is distinguishable from the instant action because

 they never entered into a franchise agreement or other written contract with Gus’s. (ECF No.

 39-2 at PageID 1495.) But Defendants have previously testified, and this Court has already

 found, that Defendants have signed a number of documents relating to this franchise

 relationship, even if the Franchise Agreement itself was never executed.                          Furthermore,

 Defendants assented to the Franchise Agreement by acknowledging Gus’s control over the

 franchise and by paying royalty fees to Gus’s. See Staubach Retail Servs.-SE, LLC, 160 S.W.3d

 at 525. The Court finds that Defendants purposefully availed themselves of the privilege of



 3
   In the TRO, this Court previously found that “Dawejko’s testimony [] supports a finding that Plaintiff had
 significant control over the Franchise, and thus its associated marks, trade dress and trade secrets.” (ECF No. 20
 at PageID 657.)

                                                         13
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 14 of 16                       PageID 384




 doing business in Tennessee by reaching out to Tennessee to negotiate a long-term franchise

 agreement, entering into that franchise relationship and accepting Gus’s control over their

 franchise operation. See Burger King, 471 U.S. at 479–80.

        The second Mohasco requirement is satisfied in this case because Gus’s claims arise

 from Defendants’ contacts with Tennessee. “If a defendant’s contacts with the forum state are

 related to the operative facts of the controversy, then an action will be deemed to have arisen

 from those contacts.” CompuServe, Inc., 89 F.3d at 1267. The operative facts in this case,

 including allegations of breach of contract, trademark infringement, misappropriation of trade

 secrets, trade dress infringement and unfair competition, are “at least marginally related to the

 alleged contacts between [Defendants] and [Tennessee].” First Tennessee Nat. Corp. v.

 Horizon Nat. Bank, 225 F. Supp. 2d 816, 821 (W.D. Tenn. 2002) (quoting Bird, 289 F.3d at

 875). Gus’s claims are based on allegations that Defendants refused to pay required fees and

 continued to use Gus’s trademarks, trade secrets, confidential information, proprietary business

 system and trade dress after Gus’s terminated the franchise relationship between the Parties.

 (Compl., ECF No. 1 ¶¶ 1–4.) Contacts of a similar nature were sufficient to establish

 jurisdiction in Burger King and are sufficient to do so here.

        When a court finds purposeful availment and a cause of action arising from a

 defendant’s contacts with the forum state, an inference arises that the exercise of jurisdiction is

 reasonable, satisfying the third Mohasco requirement. First Tennessee Nat. Corp., 225 F. Supp.

 2d at 821–22 (citing CompuServe, Inc., 89 F.3 at 1268). In the present case, the Court has

 found both purposeful availment and that Gus’s causes of action arise from the Defendants’

 contacts with Tennessee; therefore, Defendants must “present a compelling case that the

 presence of some other considerations would render jurisdiction unreasonable.” Air Prods. &



                                                 14
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 15 of 16                      PageID 385




 Controls, Inc., 503 F.3d at 554 (quoting Burger King, 471 U.S. at 477). “[O]nly the unusual

 case will not meet this third criteria.” Id. (quoting Theunissen, 935 F.2d at 1461).

        Defendants state that this Court’s jurisdiction over them is unreasonable because they

 would be “completely prejudiced if they have to avail themselves to this Court’s jurisdiction”

 and because they already initiated litigation in Maryland relating to the same franchise

 relationship. (ECF No. 39-2 at PageID 1485.) Gus’s argues that Defendants agreed to this

 Court’s jurisdiction over them and that Tennessee has an interest in protecting the rights of its

 citizens. (ECF No. 45 at PageID 1528.)

        Defendants do not support their assertion that they would be prejudiced by having to

 avail themselves of this Court’s jurisdiction with any factual allegations, and nothing in the

 record suggests that litigation in this Court would be extraordinarily burdensome. Defendants,

 not Gus’s, initiated the lawsuit in Maryland, and they did so despite having signed multiple

 agreements consenting to jurisdiction in Tennessee. Defendants cannot rely solely on the

 existence of the Maryland lawsuit to claim that this Court’s exercise of jurisdiction over them

 is unreasonable when they chose to initiate that lawsuit after reading and signing agreements

 calling for exclusive jurisdiction and venue in Tennessee. (Hr’g Tr., ECF No. 27 at PageID

 717:21–718:23.)

        In summary, Defendants purposefully availed themselves of the privilege of conducting

 activities in Tennessee, Gus’s causes of action arise out of Defendants’ contacts with Tennessee

 and this Court’s exercise of jurisdiction over Defendants is reasonable. Therefore, the Court

 finds that it has specific jurisdiction over Defendants.




                                                 15
Case 2:20-cv-02447-JPM-atc Document 33 Filed 11/23/20 Page 16 of 16                   PageID 386




 IV.    CONCLUSION

        Because Respondents consented to this Court’s exercise of jurisdiction over them and

 because Respondents have sufficient contacts with Tennessee to establish this Court’s specific

 personal jurisdiction over them and this Court’s general personal jurisdiction over Terrapin,

 Respondents’ Motion to Dismiss is DENIED.

        SO ORDERED, this 23rd day of November, 2020.

                                                       /s/ Jon P. McCalla
                                                     JON P. McCALLA
                                                     UNITED STATES DISTRICT JUDGE




                                              16
